NOT DESIGNATED FOR PUBLICATION

                                              No. 122,758

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                           COREY A. EUBANKS,
                                               Appellant.

                                    MEMORANDUM OPINION

        Appeal from Douglas District Court; AMY J. HANLEY, judge. Opinion filed September 10, 2021.
Affirmed and remanded with directions.


        Kasper Schirer, of Kansas Appellate Defender Office, for appellant.


        Kate Duncan Butler, assistant district attorney, Charles E. Branson, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before GREEN, P.J., ISHERWOOD, J., and MCANANY, S.J.

        PER CURIAM: In this appeal Corey A. Eubanks challenges the district court's
award of restitution following his conviction of attempted theft. He also claims his
sentence was based on an unconstitutional calculation of his criminal history. We find no
error in the district court's order of restitution or in Eubanks' constitutional claim and,
therefore, affirm.


        This case involves a March 2018 theft at the Globe Quarry in Douglas County. A
section of the fence owned by Ditch Diggers, Inc. on the border of the quarry property
was cut, a locked trailer at the quarry was broken into, and a generator and chainsaws

                                                    1
owned by Ditch Diggers were stolen from the trailer. Also, about 400 feet of copper wire
and three CAT batteries located at the back of the quarry property and owned by Alan
Platt were stolen.


       The evidence indicated that Eubanks was the culprit. In an amended complaint the
State charged Eubanks with burglary of a nondwelling, two counts of theft, and criminal
damage to property.


       At Eubanks' October 30, 2019 plea hearing, his counsel advised the court that the
parties had entered into a plea agreement. The prosecutor stated the agreement was as
follows:


       "The defendant is going to plead either guilty or no contest to the amended charge of
       attempted theft, which is a subsection of receiving stolen property, a level 10 nonperson
       felony.
                 "The State will agree to dismiss the remaining charges. Sentencing will be open.
       Defendant can argue whether—for the sentence of prison, probation, or whether it's
       consecutive or concurrent to what he's in KDOC for. And obviously the State will argue
       its position.
                 "Pay restitution to the victims, and that amount is not available yet. 18-TR-2017,
       the State will dismiss at the defendant's costs, which he's free to ask the Court to waive."
       (Emphasis added.)


The amended complaint containing the sole charge of receiving stolen property was to be
prepared and filed by the prosecutor.


       The court asked defense counsel if the prosecutor's recital of the plea agreement
was accurate, and defense counsel stated that it was. Eubanks then waived his right to a
preliminary hearing on the amended charge to be filed, and the court proceeded with the
plea hearing. The court asked:


                                                     2
               "THE COURT: Okay. Now, the plea agreement was stated for the record. You
       heard [the prosecutor] state the plea agreement, correct?
               "THE DEFENDANT: Yes, ma'am.
               "THE COURT: Is that the plea agreement as you understand it?
               "THE DEFENDANT: Yes, ma'am.
               "THE COURT: Are you satisfied with that plea agreement?
               "THE DEFENDANT: Yes, ma'am."


       Eubanks then entered a plea of no contest to the attempted theft charge, which
related to the property taken from Platt. The court found there was a factual basis for the
charges based upon the testimony presented at the preliminary hearing on Eubanks'
original charges. At that preliminary hearing, Platt had testified about the theft of his
stolen copper wire and CAT batteries. The court then accepted Eubanks' plea and found
him guilty of attempted theft. After the court scheduled the sentencing hearing, Eubanks'
counsel advised the court: "[M]y client reminds me, and I just want to say this so he
knows we're talking about it, as soon as we hear something about restitution, we may
well want a hearing with respect to the restitution."


       The next day, on October 31, 2019, the State filed the third amended complaint
containing the sole charge of attempted theft. The charge related to the property taken
from Platt.


       Eubanks' sentencing hearing was held on December 12, 2019. The court asked if
anyone wished to address the court on the issue of sentencing. Neither Platt nor anyone
from Ditch Diggers was present, but the prosecutor stated:


       "I do have a statement. . . . And this is from [Alan] Platt, P-L-A-T-T, one of the two
       victims. He said . . . we were finishing a phase of a [job] for Douglas County road when
       all of the copper wire and ground rods, along with the fiberoptic wire off the scales on the
       conveyer were taken off. Also, three large 4D batteries were removed . . . .



                                                    3
               "The extra overtime and running to get the replacement parts was almost a full
       day long with the downtime of the plant. That was a lot of unneeded work. I can also say
       the owner of Ditch Diggers has also conveyed that this theft of the chainsaws and other
       property cost them significant downtime, so there was a direct impact on the parties
       because of the defendant's crimes."


The prosecutor continued:


               "Judge, first of all, I will relate back to how this crime did impact the victims.
       There was almost $10,000 worth of property taken. And as a part of the plea agreement
       the defendant has agreed to pay restitution. [Alan Platt] is $4,425.71. . . . And to Ditch
       Diggers, Inc., $4,601.04. And I will note that that does not include any labor, any time
       lost. This is simply for the value of the stolen equipment that was not recovered."


       Defense counsel then stated, "[W]ith respect to restitution we'd like to have a
hearing on the subject of the amount of restitution." Defense counsel made no challenge
to who was entitled to receive restitution. The court responded that a restitution hearing
would require a continuance of the sentencing hearing. The court told defense counsel,
"[Eubanks] absolutely has a right to a hearing. If he wants that, we cannot proceed to
sentencing today. . . . [T]his issue [needs] to be cleared up before sentencing."
Defense counsel then consulted with Eubanks and then told the court: "Well, I think
under the circumstances since it's a very large amount of money and my client is entitled
to justification by the parties involved as to their losses, I think we really need to have a
hearing." [Emphasis added.] When asked how many witnesses the State would call at a
restitution hearing, the prosecutor told the court she would call two. She continued:


       "But I would like to put on the record that I provided a restitution order with the actual
       receipts for the—I mean, the value of the stolen property has been provided, so they're
       just going to take the stand and say exactly the same thing that's written here, and the
       defendant has agreed to pay restitution. So I've got two witnesses, Judge."



                                                     4
Defense counsel responded: "Judge, just a moment. My client has just indicated to me
that under the circumstances he would just as soon go ahead and be sentenced. He just
said that." The court then personally addressed Eubanks, who confirmed that he would
like to proceed with sentencing without contesting the amount of restitution the State was
requesting.


       The court sentenced Eubanks to 10 months' imprisonment and 12 months'
postrelease supervision. The district court stated:


               "I am going to order as a condition of your postrelease that you pay restitution to
       [Alan Platt] in the amount of $4,425.79, and to Ditch Diggers in the amount of $4,601.04.
       I should also note that that restitution can be worked on while you're in custody paying
       towards it as well."


The journal entry of judgment failed to indicate that the district court ordered restitution
as part of postrelease supervision.


       Eubanks appeals, claiming error in the district court's award of restitution, in the
manner of payment, and in the court's determination of his criminal history.


Restitution


       Eubanks asserts he did not agree to pay restitution on the four counts the State
dismissed as part of his plea agreement. Eubanks asks this court to vacate the $4,601.04
restitution award to Ditch Diggers because the loss was unrelated to his only conviction
for attempted theft of Platt's copper wire and CAT batteries.


       Eubanks raises this issue for the first time on appeal. He did not challenge the
restitution award to Ditch Diggers at any time before the district court. Ordinarily, a party


                                                    5
cannot assert a new argument on appeal. State v. Godfrey, 301 Kan. 1041, 1043-44, 350
P.3d 1068 (2015). But we can consider it when:


       "'(1) The newly asserted claim involves only a question of law arising on proved or
       admitted facts and is determinative of the case; (2) consideration of the claim is necessary
       to serve the ends of justice or to prevent the denial of fundamental rights; or (3) the
       district court is right for the wrong reason.' [Citations omitted.]" 301 Kan. at 1043.


We will consider the issue because it satisfies exception (1) above.


       Here, there is no question that the parties entered into a plea agreement. There is
no written plea agreement in the record. Rather, the contents of the agreement were stated
by the parties in open court at Eubanks' plea hearing and there was no conflict between
the parties as to what the agreement provided. Eubanks now claims those agreed terms
were ambiguous. Under these circumstances, our review of Eubanks' claim is de novo.


       K.S.A. 2020 Supp. 21-6604(b)(1) requires the sentencing court to order the
defendant to pay restitution. The statute states: "[T]he court shall order the defendant to
pay restitution, which shall include, but not be limited to, damage or loss caused by the
defendant's crime." (Emphasis added.) K.S.A. 2020 Supp. 21-6604(b)(1). While this
generally relates to damages caused by the defendant's crime of conviction, the defendant
can agree to a different arrangement through a plea agreement. State v. Dexter, 276 Kan.
909, 919, 80 P.3d 1125 (2003); State v. Ball, 255 Kan. 694, 701, 877 P.2d 955 (1994)
(parties' plea negotiations can include restitution on all charged offenses in exchange for
the State to dismiss certain charges).


       Eubanks was charged with burglary, two counts of theft, and criminal damage to
property. The State agreed to reduce the two counts of theft to one count of attempted
theft and to dismiss the remaining charges of burglary and criminal damage to property.


                                                     6
In exchange, Eubanks agreed to plead to the single reduced charge of attempted theft and
pay restitution to the victims, whose identities were made clear at the hearings to include
both Platt and Ditch Diggers.


       To recount, at the plea hearing the prosecutor advised the court that the plea
agreement provided Eubanks would pay restitution "to the victims." (Emphasis added.)
The victims were Platt and Ditch Diggers. Defense counsel advised the court that the
prosecutor's recitation of the terms of the agreement was accurate. The court then asked
Eubanks if the plea agreement was as the prosecutor described, and Eubanks confirmed
that it was. Eubanks also confirmed that he was satisfied with the plea agreement.


       At Eubanks' sentencing hearing, the prosecutor read a statement from Platt about
his losses from the theft. The prosecutor also advised the court that Ditch Diggers had
"also conveyed that this theft of the chainsaws and other property cost them significant
downtime, so there was a direct impact on the parties because of the defendant's crimes."


       The prosecutor then described "how this crime did impact the victims." (Emphasis
added.) She noted Eubanks' agreement to pay restitution as part of the plea agreement and
identified Pratt's loss as $4,425.71 and Ditch Digger's loss as $4,601.04.


       Defense counsel stated that Eubanks wanted a hearing on the amount of
restitution, making no mention of any claim that the restitution should only be paid to
Pratt and not to Ditch Digger. In fact, he explained that "it's a very large amount of
money and my client is entitled to justification by the parties involved as to their losses."
(Emphases added.) The prosecutor advised the court that if a restitution hearing were
held, she would call only two witnesses—obviously Platt and a representative of Ditch
Diggers—to testify about the value of the property stolen.




                                              7
       All the while, throughout these two hearings, Eubanks and his counsel sat on their
hands while the prosecutor described the restitution order as covering the losses of both
Platt and Ditch Diggers. In fact, they affirmatively confirmed that the agreement covered
both victims.


       There is no ambiguity in the plea agreement in its reference to restitution being
paid to the victims. It was clear to the prosecutor, Eubanks, and Eubanks' defense counsel
who the victims were as contemplated by the agreement. It was clear to the court. And it
is clear to us.


       We find no merit to Eubanks' restitution argument.


The Payment of Restitution as a Condition of Postrelease Supervision


       Eubanks' second complaint about the restitution order is that it resulted in an
illegal sentence because the district court lacked the authority to order him to pay
restitution as a condition of postrelease supervision. Eubanks' illegal sentence claim was
not raised below, but the law permits it to be raised now for the first time on appeal. See
State v. Dickey, 301 Kan. 1018, 1027, 350 P.3d 1054 (2015). Thus, the issue is properly
before this court even though Eubanks failed to object to the district court's order below.


       An "illegal sentence" is defined in K.S.A. 2020 Supp. 22-3504(c)(1) as a sentence
"[i]mposed by a court without jurisdiction; that does not conform to the applicable
statutory provision, either in character or punishment; or that is ambiguous with respect
to the time and manner in which it is to be served at the time it is pronounced." Whether a
sentence is illegal is a matter of statutory interpretation which is a question of law over
which we have unlimited review. State v. Keel, 302 Kan. 560, 571-72, 357 P.3d 251
(2015).


                                              8
       K.S.A. 2020 Supp. 21-6604(b)(1), discussed earlier in this opinion, also provides
that restitution shall be due immediately unless "[t]he court orders that the defendant be
given a specific time to pay." Generally, the Prisoner Review Board is given the authority
to set conditions of postrelease supervision instead of the district court. K.S.A. 2020
Supp. 21-6803(p); K.S.A. 2020 Supp. 22-3717(n). But K.S.A. 2020 Supp. 21-6604(e)
states, in pertinent part:


       "If the court commits the defendant to the custody of the secretary of corrections or to
       jail, the court may specify in its order the amount of restitution to be paid and the person
       to whom it shall be paid if restitution is later ordered as a condition of parole, conditional
       release or postrelease supervision." (Emphases added.)


The statute dealing specifically with postrelease supervision, K.S.A. 2020 Supp. 22-
3717(n), states:


               "If the court that sentenced an inmate specified at the time of sentencing the
       amount and the recipient of any restitution ordered as a condition of parole or postrelease
       supervision, the prisoner review board shall order as a condition of parole or postrelease
       supervision that the inmate pay restitution in the amount and manner provided in the
       journal entry unless the board finds compelling circumstances that would render a plan of
       restitution unworkable."


       At sentencing, the district court pronounced from the bench the amount and the
recipients of restitution to be paid as a condition of Eubanks' postrelease supervision—
specifically, $4,425.79 to Platt and $4,601.04 to Ditch Diggers. But the journal entry
failed to direct that this restitution be paid as a condition of Eubanks' postrelease
supervision.


       "'A criminal sentence is effective upon pronouncement from the bench; it does not
derive its effectiveness from the journal entry. A journal entry that imposes a sentence at


                                                     9
variance with that pronounced from the bench is erroneous and must be corrected to
reflect the actual sentence imposed.'" State v. Mason, 294 Kan. 675, 677, 279 P.3d 707
(2012). An erroneous journal entry can be corrected by a nunc pro tunc order to reflect
the sentence pronounced from the bench. 294 Kan. at 677.


       Here, the Prisoner Review Board was provided the erroneous journal entry and
was not aware the court ordered that restitution was to be a condition of Eubanks'
postrelease supervision.


       Accordingly we find no merit in Eubanks' assertion that the district court lacked
the authority to order him to pay restitution as a condition of postrelease supervision.
Instead, we remand for the district court to issue a new journal entry by way of an order
nunc pro tunc clarifying that the payment of restitution is to be a condition of Eubanks'
postrelease supervision.


The Constitutionality under the Kansas Constitution of the Manner of Calculating
Eubank's Criminal History Score

       Eubanks claims the Kansas Sentencing Guidelines Act (KSGA) violates section 5
of the Kansas Constitution Bill of Rights by improperly permitting judicial findings of an
offender's prior convictions in order to establish a presumptive sentence for the current
crime of conviction. Eubanks argues the sentencing scheme is unconstitutional because it
infringes on the common-law right to a jury trial on penalty-enhancing prior conviction
findings.


       While Eubanks did not challenge the constitutionality of the KSGA at sentencing,
he may do so now because to do so is necessary to prevent the denial of a claimed
fundamental right. See State v. Jones, 302 Kan. 111, 117, 351 P.3d 1228 (2015).



                                             10
       A constitutional challenge to the KSGA involves a question of law over which we
have unlimited review. State v. Wetrich, 307 Kan. 552, 555, 412 P.3d 984 (2018).


       Section 5 of the Kansas Constitution Bill of Rights states: "The right of trial by
jury shall be inviolate." In criminal cases, section 5 guarantees defendants the right to a
trial by jury on any issue of fact that would have been tried before a jury at common law.
State v. Love, 305 Kan. 716, 735, 387 P.3d 820 (2017). The KSGA, however, relies on
judicial—not jury—findings of a defendant's prior convictions to establish the
presumptive sentence for the defendant's current crime of conviction. See K.S.A. 2020
Supp. 21-6814(a); Wetrich, 307 Kan. at 555.


       Eubanks' constitutional challenge was addressed and rejected in State v. Albano,
313 Kan. 638, 657, 487 P.3d 750 (2021), wherein the court stated:


               "There is no evidence to suggest the common law required sentence-enhancing
       prior conviction to be proven to a jury in Kansas criminal proceedings at the time the
       Kansas Constitution was adopted. To the contrary, our earliest decision addressing this
       issue recognized the traditional function of the jury is to decide issues of fact relevant to
       guilt or innocence, and the traditional function of the court is to determine punishment
       and to make findings relevant thereto, including a defendant's criminal history. . . .
       Accordingly, we hold the KSGA provisions authorizing the court to make criminal
       history findings for purposes of imposing a sentence do not violate section 5 because
       such judicial findings do not impair the traditional functions of the jury in Kansas
       criminal proceedings."


       We are bound by Albano absent some indication our Supreme Court is departing
from this holding. See State v. Rodriguez, 305 Kan. 1139, 1144, 390 P.3d 903 (2017). We
see no such indication. Accordingly, Eubanks' constitutional claim fails.


       Affirmed and remanded for issuance of an order nunc pro tunc.


                                                     11